ORDER
The Court having considered the petition for readmission to the Bar, and the answers filed thereto, and the Court having heard oral argument on September 6, 1990, it is this 10th day of September, 1990
ORDERED, by the Court of Appeals of Maryland, that the petition for readmission to the Bar be, and it is hereby, denied without prejudice to the right of the Petitioner to file another petition for termination of his indefinite suspension not earlier than ninety days after the date of this Order. All costs of these proceedings to be paid by the Petitioner.